DETAILED ACTION
1.	This is a Quayle action on application 16898213.
2.	Claims 1-20 are allowed.
					              Quayle
3.	This application is in condition for allowance except for the following formal matters: 
The Specification is objected to please see below 4.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
3.1	A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
4.	The language quoted on the bottom of page 8 of applicant’s remarks does not appear in the specification, the specification mentions nothing about planes – the term is never mentioned, therefore the newly added claim terms added by the previous amendment lack antecedent basis in the specification and one reading the specification would still not understand what disclosed elements correlate to the claimed “planes” when reading the specification.  Therefore even though applicant’s explanation may have overcome the new matter issue by showing the original drawings did illustrate the newly added feature, an issue still arises under 37 CFR 1.75(d)(1) (MPEP 608.01(o)), because the language in the arguments at page 8 that describe what elements comprise the planes is not in the specification and therefore needs to be added to the specification before the application can be allowed.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicants arguments were persuasive, prior art does not disclose limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617